Citation Nr: 0735583	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  06-30 926	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1992 to 
February 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland.  In that decision, the RO granted 
service connection and awarded a disability rating of 10 
percent for degenerative disc disease of the lumbar spine.

Thereafter, jurisdiction of the case was transferred to the 
RO in Salt Lake City, Utah.  In September 2006, after the 
veteran appealed the initial disability evaluation, the RO 
awarded a 20 percent rating for the veteran's lumbar spine 
disability, effective from the original grant of service 
connection.  Because less than the maximum available benefit 
for a schedular rating was awarded, the issue is properly 
before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  The veteran's service-connected degenerative disc disease 
of the lumbar spine has been manifested by subjective 
complaints of pain and functional loss that has equated to 
forward flexion of the thoracolumbar spine to no worse than 
45 degrees without evidence of ankylosis.

2.  The veteran likely experiences radicular symptoms of the 
right lower extremity due to service-connected lumbar spine 
disability that are tantamount to mild incomplete paralysis 
of the sciatic nerve.




CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 
percent for service-connected orthopedic manifestations of 
degenerative disc disease of the lumbar spine have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 
Diagnostic Code 5242 (2007).

2.  The criteria for a separate 10 percent rating for nerve 
impairment tantamount to incomplete paralysis of the sciatic 
nerve are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.124a, Diagnostic 
Code 8520 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  

The Board finds that all notification and development action 
needed to render a decision as to the claim on appeal has 
been accomplished.  Through a September 2005 notice letter, 
the RO notified the veteran of the information and evidence 
needed to substantiate his original service connection claim.  
The Board notes that the veteran did not receive subsequent 
notice that referred to the criteria for assigning both a 
disability rating and an effective date until the initial 
rating decision that was issued in December 2005.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  
However, because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.  Dingess, 19 Vet. 
App. at 490-91.  Consequently, a remand of the disability 
rating issue is not necessary.

The Board also finds that the September 2005 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the RO notified the 
veteran that VA was responsible for obtaining relevant 
records from any Federal agency and that the RO would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letter 
requested the veteran to submit medical evidence, opinions, 
statements, and treatment records regarding his disability.  
The veteran was also told to send in any evidence in his 
possession that pertained to the claim.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issue on appeal.  The veteran's service medical records have 
been obtained and associated with the claims file.  The 
veteran submitted an August 2005 MRI report from Advanced 
Radiology in Bel Air, Maryland.  Additionally, in December 
2005 and January 2007, the veteran was provided VA 
examinations in relation to his claim, the reports of which 
are of record.  Furthermore, the veteran was afforded a 
hearing before the Board in July 2007, the transcript of 
which is also of record.  During the hearing, the veteran's 
representative indicated that he would possibly submit 
additional private medical records after the hearing.  
However, no such records were submitted.  The Board finds 
that the VA examinations and the veteran's testimony provide 
sufficient evidence by which to adjudicate the claim.

II. Analysis

Disability evaluations are determined by comparing a 
veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2007).  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2007).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2007).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2007); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, where, as here, the question for 
consideration is the propriety of the initial evaluation 
assigned, evaluation of the medical evidence since the grant 
of service connection and consideration of the 
appropriateness of a "staged rating" are required.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999). (The 
effective date of the award of service connection is August 
25, 2005.)

Additionally, when evaluating musculoskeletal disabilities, 
VA must consider granting a higher rating in cases in which 
the veteran experiences functional loss due to limited or 
excess movement, pain, weakness, excess fatigability, or 
incoordination (to include during flare-ups or with repeated 
use), and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2007); 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

The veteran's service-connected degenerative disc disease of 
the lumbar spine has been evaluated under Diagnostic 
Code 5242 for degenerative arthritis of the spine.  Under 
that diagnostic code, the General Rating Formula for Diseases 
and Injuries of the Spine is used.  The General Rating 
Formula provides that with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease, 
a 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent rating is 
warranted for forward flexion of the thoracolumbar spine 
30 degrees or less or favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent rating is warranted for 
unfavorable ankylosis of the entire thoracolumbar spine.  
Finally, a 100 percent rating is warranted for unfavorable 
ankylosis of the entire spine.  38 C.F.R. § 4.71a (Diagnostic 
Code 5242) (2007).

Following the rating criteria, Note (1) provides:  Evaluate 
any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, separately, 
under an appropriate diagnostic code.

Note (2):  (See also Plate V.) [With respect to the lumbar 
spine]--For VA compensation purposes, normal forward flexion 
of the thoracolumbar spine is zero to 90 degrees, extension 
is zero to 30 degrees, left and right lateral flexion are 
zero to 30 degrees, and left and right lateral rotation are 
zero to 30 degrees.  The combined range of motion refers to 
the sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following:  difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.  38 C.F.R. § 4.71a (Diagnostic 
Code 5242).

Additionally, the regulations pertaining to rating the spine 
provide that intervertebral disc syndrome may also be 
evaluated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes.  Under this 
formula, a 20 percent rating is warranted with incapacitating 
episodes having a total duration of at least 2 weeks but less 
than 4 weeks during the past 12 months.  A 40 percent rating 
is warranted with incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks during the 
past 12 months.  A 60 percent rating is warranted with 
incapacitating episodes having a total duration of at least 
6 weeks during the past 12 months.  38 C.F.R. § 4.71a 
(Diagnostic Code 5243).

Following the rating criteria, Note (1) provides that:  For 
purposes of evaluations under Diagnostic Code 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.

Note (2):  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment.  38 C.F.R. § 4.71a (Diagnostic Code 5243).

Considering the evidence of record since the award of service 
connection, the Board finds that the criteria to support a 
higher initial disability evaluation for orthopedic 
manifestations of degenerative disc disease of the lumbar 
spine have not been demonstrated.  There is no evidence that 
the veteran's lumbar spine disability has resulted in forward 
flexion of 30 degrees or less or favorable ankylosis of the 
lumbar spine.  When he was examined by VA in December 2005, 
he demonstrated forward flexion to 60 degrees, extension to 
15 degrees, lateral flexion to 25 degrees bilaterally, and 
rotation to 25 degrees bilaterally.  At a January 2007 VA 
examination, the veteran demonstrated forward flexion to 60 
degrees, extension to 10 degrees, lateral flexion to 27 
degrees bilaterally, and rotation to 30 degrees bilaterally.  
Additionally, ankylosis of the lumbar spine was not 
identified by either examiner.  Nor was ankylosis seen by the 
associated x-ray reports or the August 2005 private MRI.  
Therefore, a higher initial rating is not warranted based on 
objective range of motion measurements.

Further, although veteran testified to complaints of 
recurrent low back pain that was aggravated by walking, 
standing, and other activities, the Board finds that the 
medical evidence does not reflect objective evidence of pain, 
instability, or weakness greater than that contemplated by 
the 20 percent rating.  The December 2005 VA examiner 
reported that there was no pain on range of motion or loss of 
motion in repetitive maneuvers.  The examiner noted the 
veteran's limitations in prolonged standing, walking, 
bending, stooping, and lifting heavy weights.  However, the 
examiner stated that there was no evidence of additional 
limitation due to pain, incoordination, weakness, flare-up, 
or lack of endurance after repetitive motion.  The January 
2007 VA examiner noted that there was pain during range of 
motion testing, specifically at 45 degrees of flexion, 
throughout extension, and at the end of lateral flexion.  
With repetitive motion, the veteran had mild increase in pain 
with no fatigue, decreased range of motion, weakness, or 
incoordination.  Thus, even with consideration of pain and 
other factors, forward flexion was not shown to be to 30 
degrees or less.  Therefore, application of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59 does not provide a basis for an 
initial rating higher than 20 percent.  See DeLuca, 8 Vet. 
App. at 204-7.

The veteran and his representative contend that the VA 
examinations were inadequate because there was no 
consideration of his range of motion with respect to pain.  
However, both examiners did explicitly address the functional 
effects of pain on the veteran's limitation of motion of the 
lumbar spine.  Thus, the VA examinations were not inadequate 
in this regard and further re-examination was not required.

With respect to intervertebral disc syndrome, there is no 
evidence of the veteran experiencing incapacitating episodes 
resulting from intervertebral disc syndrome of at least four 
weeks during a 12-month period.  The January 2007 VA examiner 
reported that the veteran had not had any incapacitating 
episodes.  During his hearing, the veteran stated that he had 
two incapacitating episodes, but he was not prescribed bed 
rest by a physician.  Thus, the assignment of a higher 
initial rating for intervertebral disc syndrome would 
therefore be inappropriate.  See 38 C.F.R. § 4.71a 
(Diagnostic Code 5243).

Concerning neurological elements of the veteran's lumbar 
spine disability, the veteran testified at his hearing that 
he experienced radiating pain and numbness down to his right 
leg.  He stated that the pain radiated from his low back 
pain.  The December 2005 VA examiner reported that there was 
no motor weakness, atrophy, or radicular neurological 
deficits.  Nevertheless, the January 2007 VA examiner 
indicated that the veteran complained of pain from the right 
side down into his right leg.  That examiner stated that the 
veteran had radicular symptoms that were provoked with a 
dural stretch of the nerve root.  Given the findings of the 
January 2007 VA examination, the veteran's testimony 
regarding right leg pain and numbness, and when resolving 
reasonable doubt in his favor, the Board finds that a 
separate rating is warranted for the radicular symptoms of 
the right side related to service-connected lumbar spine 
disability.  The veteran's radicular symptoms have equated to 
no worse than mild incomplete paralysis of the sciatic nerve.  
Accordingly, a 10 percent rating is warranted under the 
applicable diagnostic code.  38 C.F.R. § 4.124a (Diagnostic 
Code 8520) (2007).  A rating higher than 10 percent is not 
warranted given the lack of any other significant clinical 
findings which demonstrate a greater level of disability.  In 
other words, there is no suggestion that nerve involvement 
results in any problem other than a sensory one, which is 
viewed as only mild impairment.  38 C.F.R. § 4.124a.  Indeed, 
the 2005 examination revealed no neurologic deficit and the 
2007 examiner only found a sensory deficit, strongly 
suggesting that the impairment is no more than mildly 
disabling.  Id.  

The above determinations are based upon consideration of 
applicable rating provisions.  Additionally, there is no 
showing that the veteran's degenerative disc disease of the 
lumbar spine with right-sided radicular symptoms reflects so 
exceptional or unusual a disability picture as to warrant the 
assignment of any higher evaluation on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b)(1) (2007).  In this case, 
there is no evidence showing that the disability results in 
marked interference with employment (i.e., beyond that 
contemplated in the evaluation assigned), or frequent periods 
of hospitalization, or evidence showing that the disability 
otherwise renders impractical the application of the regular 
schedular standards.  In fact, his disability is accurately 
reflected by the schedular criteria.  In the absence of 
evidence of such factors as those outlined above, the 
criteria for invoking the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9 Vet. App. 157, 158-59 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

For all the foregoing reasons, the Board finds that the claim 
for an initial rating in excess of 20 percent for orthopedic 
manifestations of degenerative disc disease of the lumbar 
spine must be denied.  However, a separate 10 percent rating 
for associated neurologic symptoms is granted.  In reaching 
those conclusions, the Board has applied the benefit-of-the-
doubt doctrine.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).




ORDER

An initial evaluation in excess of 20 percent for orthopedic 
manifestations of degenerative disc disease of the lumbar 
spine is denied.

A separate 10 percent rating for neurologic symptoms that 
equate to incomplete paralysis of the sciatic nerve of the 
right lower extremity is granted, subject to the pertinent 
legal authority governing the payment of monetary benefits.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


